        2:18-cv-10095-SVW-SS Document 23-1          ~~e~a ~or~~.ri~   Pace 1 of 1 Page ID #:9



1 1 WILLIAM M.ZIMMERMAN CSBN 126531
    LORI S.DECRISTO CSBN 136756
2 PISEGNA & ZIMMERMAN,LLC
        5170 N. Sepulveda Boulevard Suite 230
3       Sherman Oaks, California 91403
        Telephone(818) 377-2200
4       Facsimile:(818) 377-2211
        E-Mail: wz~~~se~na-~in~mc,rrn~r~.cotn
5
6
     Attorneys for Plaintiff
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   EDDIE CAUDILLO,JR                             CASE NO. 18-10095 SS
11            Plaintiff,

12          vs.
                                                  [~9~'~'ED]ORDER THEREON
13   ANDREW SAUL,Commissioner of
     Social Security,
14
15                Defendant.

16
17
            Pursuant to the Stipulation of the Parties, it is hereby ordered that attorney
18
19   William M.Zimmerman, be awarded the sum of $4,500.00 for fees and $400.00 in

20 costs.
21
22
23
24
     Dated:
25                                           SUZANNE H.
26                                           UNITED STA                 GISTRATE JUDGE

27
28
